ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR RECENT LETTER REQUESTING AN ATTORNEY GENERAL OPINION CONCERNING THE AUTHORITY OF THE SHERIFF TO DESIGNATE DEPUTIZED PERSONNEL FOR PURPOSES OF SIGNING SHERIFF'S FORECLOSURE DEEDS. AS YOU NOTE IN YOUR LETTER, YOU HAVE CONSULTED WITH THE CLEVELAND COUNTY DISTRICT ATTORNEY'S OFFICE IN THIS REGARD. AS YOU MAY OR MAY NOT KNOW, WHILE THIS OFFICE ACTS AS LEGAL ADVISOR TO THE STATE, THE LEGISLATURE, AND VARIOUS STATE BOARDS, AGENCIES AND COMMISSIONS, WE DO NOT HAVE THE AUTHORITY TO PROVIDE OPINIONS TO COUNTY OFFICIALS SUCH AS YOURSELF. RATHER, YOU MUST, AS YOU HAVE INDICATED, CONSULT WITH YOUR DISTRICT ATTORNEY IN THIS REGARD. AS THE DISTRICT ATTORNEY FUNCTIONS AS THE LEGAL ADVISOR TO COUNTY OFFICERS, IT IS IMPORTANT TO OBSERVE HIS LEGAL ADVICE IN CARRYING OUT YOUR OFFICIAL DUTIES.  I AM SORRY THIS OFFICE COULD NOT BE OF FURTHER ASSISTANCE TO YOU.  (SUSAN BRIMER LOVING)